Citation Nr: 0737495	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  06-07 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for service-connected PTSD.

2.  Entitlement to an initial rating in excess of 0 percent 
for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from February 1952 to November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
December 2005.  A statement of the case was issued in 
February 2006, and a substantive appeal was received in 
February 2006.  The veteran appeared at an April 2006 hearing 
before a decision review officer (DRO) and at a September 
2007 Board hearing at the RO.  Transcripts are of record.    

In the November 2005 rating decision, the RO granted service 
connection for PTSD, and assigned a 10 percent disability 
rating, effective April 30, 2005.  The veteran appealed the 
initial disability rating assigned.  In July 2006, the DRO 
assigned a 30 percent disability rating, effective April 30, 
2005.  Although an increased rating has been granted, the 
issue remains in appellate status, as the maximum schedular 
rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 
(1993).  

At the September 2007 hearing, the undersigned Veterans Law 
Judge entered an order to have the case advanced on the 
docket due to the veteran's advanced age pursuant to 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).   

The issue of an initial rating in excess of 0 percent for 
service-connected bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
psychiatric symptoms which more nearly approximate a 
disability picture which includes panic attacks more than 
once a week, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective social 
relationships.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 50 
percent, but no higher, for the veteran's service-connected 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.130 and Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The June 2005 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
a June 2005 VCAA letter notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
He was advised to submit information describing the 
additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the June 2005 letter was sent to the appellant prior 
to the November 2005 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

The Board acknowledges that the PTSD VCAA letter was sent in 
connection with the veteran's service connection claim.  
However, since the issue in this case (entitlement to 
assignment of a higher initial rating) is a downstream issue 
from that of service connection, another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  

In the present appeal, the appellant was provided a June 2005 
VCAA letter with notice of what type of information and 
evidence was needed to substantiate the claims for service 
connection.  The veteran has also been provided with a March 
2006 notice of the types of evidence necessary to establish a 
disability rating for his disability claim and the effective 
date of the disability.  A supplemental statement of the case 
was subsequently issued in July 2006.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, with regard to the PTSD issue, the Board finds 
that there has been substantial compliance with the 
assistance provisions set forth in the law and regulations.  
The record as it stands includes sufficient competent 
evidence.  All available pertinent records, in service and 
VA, have been obtained.  Also, the veteran was afforded a VA 
examination in September 2005, and no further VA examination 
is necessary.  In addition, the veteran was provided an 
opportunity to set forth his contentions during the September 
2007 Board hearing.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
his PTSD claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411), a 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); a GAF 
between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

Various VA treatment records from April 2005 to July 2006 
show that the veteran was seen by a VA social worker and VA 
psychiatrist who consistently noted that the veteran's mood 
was depressed, that he had no suicidal and homicidal 
ideation, and that he was neatly dressed and well-groomed.  
His VA treatment records also show that he engaged in 
individual and group psychotherapy for World War II and 
Korean War veterans.  In April 2005, July 2005 and September 
2005, the social worker determined that the veteran's GAF 
score was 45.    

The veteran was afforded a VA examination in September 2005.  
The veteran reported distressing dreams or nightmares over 
the years.  At the time, he experienced them once every two 
months.  The veteran also reported flashbacks that occurred 
about every two months which were more frequent directly 
after the war.  He reported reacting to loud noises by 
jumping or taking cover.  Reminders occurred when he heard 
about Vietnam or the Iraq war.  He stated that he did not 
talk to most people about the war since he believed they did 
not understand, but he sometimes talked to others who have 
experienced combat.  He stated that he enjoyed playing bingo, 
watching sports on television, and sometimes participating in 
fishing, but not very often.  The veteran no longer hunted.  
The veteran reported being able to perform activities of 
daily living well and was able to sleep for 5.5 hours a 
night.  When he could not sleep, he took sleeping pills.  He 
further reported that his thoughts often led to irritability 
or change in his mood which occurred every 3 to 4 months.  He 
additionally reported minimal problems with concentration, 
but at times could not concentrate.  

Upon mental examination, the veteran's behavior was described 
as normal, and the manner in which he answered questions was 
described as very business-like.  It was observed that he was 
slightly tense in terms of responses.  It was further 
observed that his speech was coherent and normal in pace, 
tone, and volume.  

Test results and interpretation reveal that the veteran had 
avoidant behaviors that occurred some times, but had 
intrusive thoughts that occurred often.  Also revealed was 
his mood status, which was described as depressed with 
intensity at the mild level-sadness, pessimism, past 
failure, loss of pleasure, guilty feelings, self dislike, 
self criticalness, agitation, loss of interest, 
indecisiveness, loss of energy, changes of sleeping patterns, 
irritability, concentration difficulty, and tiredness or 
fatigue.  

Based on the veteran's history, interview, and testing, he 
was diagnosed with PTSD and mild depression.  His GAF score 
was 65.

The evidence in this case shows that the veteran exhibits 
several symptoms listed under the criteria for a 30 percent 
rating and several which are listed under the criteria for a 
50 percent rating.  For example, VA examination showed the 
veteran's behavior and conversation to be normal, and he does 
not have any impairment of self-care.  However, specialized 
testing seems to suggest disturbances of motivation and mood, 
and there is some evidence of difficulty with social 
relationships.  

After carefully reviewing the totality of the evidence and 
with consideration given to 38 C.F.R. § 4.7, the Board 
believes that entitlement to a disability evaluation of 50 
percent, but no higher, for the veteran's service-connected 
PTSD have been met.  Overall, the record reflects that PTSD 
is manifested by disturbances of motivation and mood; his 
September 2005 VA examination shows that the veteran reported 
irritability or change in his mood which occurred every 3 to 
4 months.  The veteran also had difficulty in establishing 
and maintaining effective social relationships; as his wife 
testified at the April 2006 DRO hearing, their son could not 
stand to be around the veteran.  In addition, as his wife 
testified at the September 2007 hearing, the veteran 
experienced panic attacks 3 times on a weekly basis.  Under 
the circumstances, the Board believes that a 50 percent is 
warranted during the entire period contemplated by the 
appeal; that is, from April 30, 2005.  Fenderson.  

However, the veteran's medical records do not show that the 
veteran suffers from the symptoms listed for the next higher 
rating of 70 percent.  The evidence of record shows that he 
had consistently denied suicidal ideation.  There is no 
persuasive evidence of obsessional rituals, and the veteran's 
speech has not been described as intermittently illogical, 
obscure, or irrelevant.  Although the veteran's testified to 
panic attacks and VA medical records reflect diagnoses of 
depression, there is no supporting evidence that they 
affected the veteran's ability to function independently, 
appropriately and effectively; as noted in his September 2005 
VA examination, for example, the veteran reported being able 
to perform activities of daily living well.  There is 
likewise no showing of spatial disorientation.  Further, VA 
medical records show that his personal hygiene has always 
been deemed good and he has been routinely described as well-
groomed by medical professionals and his social worker.  
Although irritability is reflected at his April 2006 visit 
with his VA social worker, at his September 2005 VA 
examination, and at the September 2007 hearing through 
testimony provided by his wife, the overall record does not 
show continuing problems with impaired impulse control such 
as periods of violence; as his wife testified, the veteran 
would just yell at everyone.  The Board notes that whether 
the veteran has difficulty in establishing and maintaining 
effective work relationships is not for application since the 
veteran stated to the September 2005 VA examiner that he had 
to stop working due to his lung surgery.  
  
Further the evidence also shows that although the PTSD has 
certainly resulted in difficulty with social relationships 
with his wife and children, it has not resulted in an 
inability to establish and maintain effective relationships 
as contemplated for a 70 percent rating.  He was still 
married to his wife.  And although his relationship with one 
of his children was strained, the veteran's wife testified at 
the April 2006 DRO hearing that he got along fine when he saw 
his grandchildren.  Additionally, at his September 2007 
hearing, the veteran and his wife collectively testified that 
he enjoyed and liked attending group theory where he and 
other veterans talked about war.   

At this point the Board turns to consideration of the GAF 
scores reported by medical examiners.  As previously noted, 
GAF scores are intended to reflect the psychological, social 
and occupational functioning under a hypothetical continuum 
of mental illness.  A review of the medical reports shows 
that the veteran's initial GAF score of 45 by a social worker 
denotes serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  However, as 
discussed above, the veteran consistently denied suicidal 
ideation, and he exhibited no obsessional rituals.  Further, 
the reported clinical findings do not persuasively show that 
the symptoms listed for a rating in excess of 50 percent have 
been met.  Additionally, the September 2005 GAF score was 65, 
which is indicative of mild symptoms which are inconsistent 
with a disability rating in excess of 50 percent..  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision than set forth herein.


ORDER

Entitlement to a disability evaluation of 50 percent, but no 
higher, from April 30, 2005, for the veteran's service-
connected PTSD have been met.  To this extent, the appeal is 
granted subject to laws and regulations applicable to payment 
of VA monetary benefits.   


REMAND

At the September 2007 hearing, the veteran testified that 
since the last VA audiological examination in October 2005, 
that his hearing has worsened.  The Board notes that in light 
of the veteran's assertions that his disability has undergone 
a further increase in severity since the most recent 
examination, another VA examination is appropriate.  
VAOPGCPREC 11-95 (1995).  



Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
audiological examination to ascertain the 
current severity of his service-connected 
bilateral hearing loss.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if a compensable rating is 
warranted for service-connected bilateral 
hearing loss.  The veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


